UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 001-33040 Hughes Communications, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3871202 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 11717 Exploration Lane, Germantown, Maryland 20876 (Address of Principal Executive Offices and Zip Code) (301) 428-5500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and“smaller reporting company”in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer¨Accelerated filerx Non-accelerated filer¨(Do not check if a smaller reporting company)Smaller reporting company¨ Indicate by check mark whether the company is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yes x No The number of shares of the registrant’s common stock outstanding as of April 30, 2010 was 21,630,996. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 43 PART II—OTHER INFORMATION 44 Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. (Removed and Reserved) 44 Item 5. Other Information 44 Item 6. Exhibits 45 SIGNATURES 46 i Table of Contents PART I—FINANCIAL INFORMATION Item1.
